Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Chu (US 2015/0196311) discloses an endoscopic instrument having a flexible three arm snare structure for retrieving stones from a human body, comprising a shaft (12), three single-lumen bending tubes (26, 28, 30) having lumens (34, 36, 38), respectively.  The three single-lumen bending tubes are disposed adjacent one another and disposed circumferentially about the longitudinal axis of the shaft (Figs. 1-3; [0043]).  The instrument further comprises a grasper portion (52) for capturing the stones.  The grasper portion comprises a first noose (18), a second noose (20) and a third noose (22) ([0039]).  The first noose wire (18) has a first base portion (18a) retained in the lumen (34) of the first single-lumen bending tube (26), a first wire segment (18b) extending from the first base portion to a second base portion (18c), with the second base portion retained in the lumen  (36) of the second single-lumen bending tube (28); wherein the second noose wire (20) has a first base portion (20a) retained in the lumen (36) of the second single-lumen bending tube (28), a second wire segment (20b) extending from the first base portion to a second base portion (20c), with the second base portion retained in the lumen (38) of the third single-lumen bending tube (30); wherein the third noose (22) wire has a first base portion (22a) 
In regards to independent claims 1 and 9, the prior art of record does not disclose or fairly suggest either singly or combination the claimed endoscopic instrument and method of retrieving stones comprising, inter alia, providing and using an instrument that has three double-lumen bending tubes disposed within a shaft, wherein each of the three double-lumen bending tubes are separated from an adjacent one of the three double-lumen bending tubes.  To do so to the device of Chu et al would increase the size and profile of the device and would therefore not be desirable.   Since the bending tubes are single lumens as opposed to the claimed double lumens, the noose wires of Chu et al are not disposed in the claimed lumen configuration of the bending tubes.  Therefore, in view of the prior art and its deficiencies, Applicant’s invention is rendered novel and non-obvious, and thus, is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MENGLIN SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M SHI/Primary Examiner, Art Unit 3771